Citation Nr: 0802932	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  99-20 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for steroid 
induced acne, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for steroid 
induced acne with a 10 percent evaluation effective March 3, 
1997.  The rating was subsequently increased to 30 percent, 
also effective March 3, 1997, in a May 2002 rating decision 
issued by the Houston, Texas, RO, which currently has 
jurisdiction of the case.  Despite the increased rating 
granted by the RO, the veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In May 2006, the Board remanded this issue to the RO via the 
Appeals Management Center (AMC) in Washington, DC to afford 
the veteran an appropriate VA examination.  The action 
directed by the Board has been accomplished and the matter 
has been returned to the Board for appellate review.


FINDING OF FACT

The veteran's steroid induced acne is not manifested by 
ulceration, extensive exfoliation or crusting and systemic or 
nervous manifestations, and is not exceptionally repugnant; 
nor does it affect more than 40 percent of the entire body or 
of exposed areas or require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past year.  




CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for service-connected steroid induced acne have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2002) (2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for steroid induced acne was granted with 
a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, DC 
7806, effective March 3, 1997.  This condition was found to 
be related to the veteran's service-connected disability of 
IGA nephropathy with hypertension, status post kidney 
transplant.  See February 1998 rating decision.  As noted 
above, the rating assigned was subsequently increased to 30 
percent pursuant to DC 7806, also effective March 3, 1997.  
See May 2002 rating decision.  

During the pendency of the veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  The criteria in effect prior 
to August 30, 2002 did not have a specific diagnostic code 
for acne.  As such, the RO rated the disability as analogous 
to eczema under Diagnostic Code 7806.

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
August 30, 2002.  Under the old criteria, DC 7806 provided 
the rating criteria for eczema, with only one rating in 
excess of 30 percent provided for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant (50 percent).  In 
addition, the schedular criteria provided for a 50 percent 
rating for disfiguring scars of the head, face or neck 
manifested by complete, or exceptionally repugnant deformity 
of one side of face, or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the new criteria, DC 7806 provides the rating criteria 
for dermatitis or eczema.  Again, there is only one rating 
provided in excess of 30 percent, namely a 60 percent 
evaluation for dermatitis or eczema affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Dermatitis or eczema could 
also be rated as disfigurement of the head, face or neck (DC 
7800) or scars (DCs 7801- 7805), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7806 
(2007).  

Under the criteria in effect since August 30, 2002, VA added 
a diagnostic code for acne designated as Diagnostic Code 
7828.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2007).  Under 
this diagnostic code, the currently assigned 30 percent 
rating represents the maximum schedular rating for deep acne 
(deep inflamed nodules and pus-filled cysts).  However, like 
dermatitis or eczema, the condition could also be rated as 
disfigurement of the head, face, or neck, or scars depending 
upon the predominant disability.  Id.

Under the amended version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, a 50 percent rating 
is assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The evidence of record consists entirely of private treatment 
records from William Beaumont Army Medical Center and VA 
compensation and pension (C&P) examination reports.  During 
an August 1997 VA C&P nephritis examination, the veteran 
reported developing acne on his face, neck and anterior chest 
in June 1996 secondary to taking Prednisone.  He indicated 
that he had been on Doxycycline since then.  Physical 
examination revealed multiple pitted scars on his face, 
bilaterally, and scattered acne in the bilateral mandibular 
regions, neck and anterior chest.  The veteran was diagnosed 
with steroid induced acne (June 1996) on chronic Doxycycline 
therapy.  

The veteran underwent a VA C&P skin diseases examination in 
November 1999, at which time he indicated he had not had any 
skin problems during service but had developed acne on his 
face, chest and back as a result of chronic Prednisone 
therapy.  Physical examination revealed diffuse erythematous 
papular nodular and pustular eruption on the veteran's entire 
chest, upper back, arms and face with scattered folliculitis 
and follicular eruption on his scalp.  He also had pigmented 
scars on his back and pitting scars on his face with oily 
facial skin.  The examiner also indicated that the veteran 
had well-defined scaly, macular eruption on his left axilla 
with extension to the left side of his chest, measuring seven 
by eight centimeters, but his hands were rather clear.  In 
pertinent part, the veteran was diagnosed with steroid 
induced acne and tinea corporis, most likely due to chronic 
Prednisone therapy.  The Board notes that it was following 
this examination that the RO assigned a 30 percent evaluation 
for the veteran's service-connected skin disorder, noting the 
development of tinea corporis.  See May 2002 rating decision.  

A comprehensive VA C&P examination, which incorporated a skin 
(other than scars) examination, was conducted in December 
2004.  The veteran reported that he started noticing acne 
after he was started on steroids post-kidney transplant seven 
years prior.  At that time, he noticed some acne eruptions on 
his face, chest and scalp.  The veteran denied receiving any 
specific medical treatment for his acne condition.  He 
indicated that at the time of the exam, acne eruptions were 
episodic in nature, happening at least twice a month.  The 
symptoms related to his skin condition included pain over new 
acne lesions, the most painful ones being on the scalp.  The 
veteran reported that the pain is usually relieved after the 
lesion is dry or when he pops it himself, such that the 
symptoms are usually relieved after two days.  The veteran 
denied receiving anything at that time for his acne, 
indicated that the condition did not really incapacitate him, 
and denied having any medical treatment in the past year due 
to his acne.  

Physical examination of the veteran's skin revealed that he 
had two active acne lesions on his face, one on the right 
temporal area and another on the left temporal area.  There 
were no acne lesions on his scalp.  The VA examiner reported 
that the total exposed area of the skin affected by acne was 
less than one percent.  The veteran was also noted to have 
about two active acne lesions on the posterior aspect of the 
upper back and evidence of previous acne lesions on the chest 
that were not active at that time, with only some post-
inflammatory changes noticed on the skin.  The examiner 
reported that the total skin involvement affected by acne was 
also less than one percent.  There was no gross disfigurement 
due to acne lesions noted at that time.  The veteran was 
diagnosed with steroid induced acne, mild and improved.  

The Board notes that based on the available evidence of 
record, the lesions associated with the veteran's acne, and 
not the associated scars, are the more predominant 
disability.  In any event, a rating in excess of 30 percent 
is not available under either the old or new versions of 
Diagnostic Codes 7803 and 7804, which provide for a maximum 
rating of 10 percent.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for service-connected steroid 
induced acne under either old or new DC 7806.  Though the 
veteran's skin condition was manifested by diffuse 
erythematous papular nodular and pustular eruptions on his 
entire chest, upper back, arms and face, scattered 
folliculitis and follicular eruption on his scalp, pigmented 
scars on his back, pitting scars on his face with oily facial 
skin, and a well-defined, scaly, macular eruption on his left 
axilla with extension to the left side of his chest during 
the November 1999 VA examination, there was no evidence of 
systemic or nervous manifestations or any evidence to support 
a finding that the condition was exceptionally repugnant.  
See also August 1997 VA examination report.  In addition, 
there is no evidence of record indicating that the veteran's 
skin condition affects more than 40 percent of the entire 
body or exposed areas, or requires constant or near-constant 
systemic therapy.  Rather, less than one percent of the 
veteran's total skin (entire body) and less than one percent 
of his total exposed areas are affected by the skin disorder 
and he denied receiving any treatment or medication for the 
condition.  See December 2004 VA C&P examination report; see 
also records from William Beaumont Army Medical Center.  

Concerning disfigurement of the veteran's head, face or neck, 
the evidence does not show complete, or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement; or visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
four or five characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001) (2007).  Rather, in August 
1997 there were multiple pitted scars on the veteran's face, 
bilaterally, and scattered acne in the bilateral mandibular 
regions and neck.  In November 1999, there were diffuse 
erythematous papular nodular and pustular eruptions on his 
face with scattered folliculitis and follicular eruption on 
his scalp.  He also had pitting scars on his face with oily 
facial skin.  More recently in December 2004, physical 
examination revealed only two active acne lesions on the 
veteran's face, one on the right temporal area and another on 
the left temporal area, and there were no acne lesions on his 
scalp.  The examiner stated that there was no gross 
disfigurement due to acne lesions noted at that time.  In 
sum, only two characteristics of disfigurement have been 
shown, that is, (1) surface contour of scar elevated or 
depressed on palpation, i.e., pitting scars, and (2) skin 
texture abnormal, i.e., oily.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
February 1998 rating decision that is the subject of this 
appeal.  His original claim was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000 and his disagreement with the initial rating 
assigned for steroid induced acne stems from his March 1998 
NOD, which is subject to section 7105 procedures.  VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Moreover, the issue was remanded in May 2006 in order 
to effect compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in a September 
2007 supplemental statement of the case (SSOC), which 
provided him with the pertinent rating criteria, to include 
old and new DC 7806, and, therefore, provided information 
regarding the evidence necessary to establish a claim for 
increased rating.  The September 2007 SSOC also advised him 
of his and VA's respective duties in obtaining evidence and 
asked him to send any evidence in his possession that 
pertains to his claim.  Accordingly, the duty to notify has 
been fulfilled concerning this claim.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See October 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's private treatment records were obtained and 
he was afforded several appropriate VA examinations in 
connection with his claim.  The Board remanded the claim in 
May 2006 in order for the RO to schedule another VA 
examination during an active phase of the veteran's skin 
disorder.  The record reflects that an examination was 
scheduled and the veteran informed of the date, but that he 
failed to report.  The record further reflects that there is 
no explanation for his failure to report, nor any indication 
that there was "good cause" for failing to report.  See 38 
C.F.R. § 3.655 (2007).  As such, the Board finds that the 
duty to assist has been fulfilled and that it may proceed 
with adjudicating the claim with the available evidence of 
record.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

An initial rating in excess of 30 percent for steroid induced 
acne is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


